Citation Nr: 0609717	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for  post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a chronic back 
disorder described as degenerative disc disease of the lumbar 
spine.

5.  Entitlement to service connection for a chronic right 
knee disability.

6.  Entitlement to service connection for tinea corporis.

7.  Entitlement to service connection for a tongue disorder.

8.  Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1989 to February 
15, 1995.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.

The veteran provided testimony before a Veterans Law Judge at 
the RO in December 2005; a transcript is of record.

Issues ## 1 and 8 are addressed in the REMAND portion of the 
decision below and are  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of all pending 
appellate issues, except for 1 and 8.

2.  The veteran's current tinnitus is reasonably the result 
of acoustic trauma in service.

3.  The evidence of record sustains that the veteran was 
subjected to stress of combat while serving in the Persian 
Gulf War. 

4.  Evidence of record and medical expert opinion support 
that the veteran's PTSD is reasonably associable with 
service. 

5.  A low back problem first developed 3 years into the 
veteran's service; he continued to have low back pain and 
functional limitations since then with periodic radiation of 
symptoms, now diagnosed as including degenerative disc 
disease, which must be attributed to service origin.

6.  A right knee problem was first shown in service and has 
been present on a chronic basis since then; the now diagnosed 
internal derangement of the right knee and varus deformity 
with spur are reasonably the result of service.

7.  Tinea corporis was first shown in service and has 
continued to present as a chronic problem which must be 
attributed to service origins. 

8.  A chronic tongue disorder described as Geographic tongue, 
thrush or a skin disorder was reasonably initially acquired 
during the veteran's Persian Gulf War service and has 
continued to present as a chronic problem.





CONCLUSIONS OF LAW

1.  Tinnitus is the result of service.  38 U.S.C.A. §§ 1110, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  PTSD is reasonably the result of service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303. 3.304(f), 3.310 (2004).

3.  A chronic low back disability to include degenerative 
disc disease is the result of service.  38 U.S.C.A. §§ 1110, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  A chronic right knee disability is the result of service.  
38 U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

5.  Tinea corporis is the result of service.  38 U.S.C.A. 
§§ 1110, 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

6.  A chronic tongue disorder is the result of service.  38 
U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  Additional evidence might be 
available but is not required for an equitable resolution of 
these six pending issues (not including ## 1 and 8).

The Board is satisfied that adequate development has taken 
place with regard to issues ## 2 through 7, and there is a 
sound evidentiary basis for resolution of these issues at 
present without detriment to the due process rights of the 
veteran, particularly in view of the disposition below.

Criteria: General

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Tinnitus
Factual background and Analysis

As noted elsewhere, service records are very limited and 
include only 1994.  However, a notation is of record at the 
time of the only documented audiometric evaluation that he 
was in a "position of being :routinely exposed to hazardous 
noise".

The veteran's initial claim for compensation referred to 
tinnitus.

On VA examination in June 2003, he complained of bilateral 
hearing loss and tinnitus.  He said he had problems 
understanding customers at his job.  He was said to have been 
exposed to excessive noise of field artillery for 6 years.  
This included large weapons and diesel engines.  He had 
noticed the presence of tinnitus since 1991 or 1992, just 
after the Gulf War and it had been present ever since.  He 
described a bilateral, periodic, high-pitched noise that 
happened once a week and lasted from 10-20 minutes at a time.  
On a scale of 1-5, he said it was about a 3.  His only other 
exposure to noise had been for 5 years in a food plant but at 
that time, he had had worn ear/hearing protection.  
Audiometric test results are in the file showing diminished 
speech discrimination in the right ear.

The Board also finds his testimony at the hearing in December 
2005 to be entirely credible and fully compatible and 
consistent with the clinical documentation of record.

Based on the evidence of record, the Board finds that there 
is a reasonable basis for concluding that the veteran's 
bilateral tinnitus is a result of excessive noise exposure 
during his service in the Persian Gulf.

Post-traumatic stress disorder (PTSD)
Special Criteria

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this claim and appeal.  Prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows, in 
pertinent part:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2004).

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke . . . in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
(i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen).

In the event that PTSD is in fact one of the diagnoses, the 
RO must address the issue of special provisions of pertinent 
regulations relating to PTSD due to personal assault (to 
include on the basis of aggravation), or comparable events, 
including M21-1, Part III, Chapter 5, Fast Letter 96-81 of 
July 1996 as amended, and relevant judicial mandates such as 
West v. Brown, 7 Vet. App. 70 (1994) and Zarycki v. Brown, 6 
Vet. App. 91 (1993).

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat in-service assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, op. cit.; see also Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressor(s) is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, e.g., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, op. 
cit.

Factual background and Analysis

The veteran had active service from January 1989 to February 
15, 1995, of which 2 years and a little more than 6 months 
were overseas.

During his time in the Persian Gulf War he served as a 
cannoneer; a certificate is of record showing that he had 
completed the advanced artillery cannon crewman course at Ft. 
Sill, OK in July 1988; he also completed the combat lifesaver 
course in April 1990 before deployment.  On his separation 
examination, it was also noted that he had been a "track" 
driver in addition to cannon crewman.

For his service in support of Operation Desert Shield/Storm, 
(including from January to May 1991 in Saudi Arabia, during 
which time he was specifically determined to be in "Duty in 
Imminent Danger Pay Area"), he was authorized to wear the 
Southwest Asia Service Medal with three (3) Bronze service 
stars, as well as the overseas service ribbon and the Kuwait 
Liberation Medal.  He earned the sharpshooter badge (hand 
grenade) and marksman badge (rifle, M-16).  His 201 file 
reflects that he participated in campaigns to include the 
Defense of Saudi Arabia, Liberation and Defense of Kuwait, 
and the Southwest Asia Cease Fire Campaigns.  Other 
documentation reflects that he was authorized to wear the 1st 
Armored Division Combat Patch for his service in the 
Southwest Asia during Operation Desert Storm after January 
17, 1991.  A descriptive, colored diagrammatic map is of 
record showing, in pertinent part, the location near and 
moving across the border of Saudi Arabia into Iraq by his 
unit as part of the Army Central Command, very early in the 
Ground Offensive Campaign.

The veteran has described his Persian Gulf War service  in 
some detail including reporting the details reflected above.  
He indicated that when his unit deployed, they were still 
waiting for equipment to arrive when he came under constant 
Scud Missile attacks going into "Moop 4" level while the 
U.S. was bombing Iraq.  He indicated that he witnessed 
Patriot Missiles intercepting Scuds.  Once the equipment 
arrived, they were given orders to move out to their first 
assault area.  A few days later, "Operations" began during 
which time they had constantly fired rounds into Iraqi 
positions and continued moving into Iraq itself.  While 
advancing, they were subjected to many dead bodies, blown up 
tanks and thousands of Iraqi POW's.  There were times when 
they did not know if it was day or night time because of the 
burning oil wells.  He said that he began to have nightmares 
as soon as his unit went back to Ft. Stewart from Germany and 
has had them ever since.

Service medical records are very limited and include only 
from 1994.  However, even these minimal records show that he 
was experiencing some signs of nervousness and depression.  
On the separation examination, he checked that he had been 
depressed and nervous and had had problems sleeping, with 
nightmares, and was developing memory problems particularly 
with regard to his Persian Gulf experiences.

Clinical records show that at the time of his service 
separation and soon thereafter, the veteran had two marriages 
within 4 years and had had other problems getting along; he 
received some mental health care.

On VA examination in the Spring of 2003, the veteran 
described his nervousness in detail and delineated what he 
thought might have been service stressors.  He had had recent 
problems with anger and the nightmares had increased in 
frequency over the past year.  His wife had problems with his 
mood swings.  He was socially withdrawn most of the time and 
hated being around large crowds.  He was mildly hypervigilant 
and did not watch television.   The examiner diagnosed PTSD 
with a GAF of 68.

A follow-up psychiatric and psychological assessment was 
undertaken in June 2003.  The examiner specifically concluded 
that he fulfilled the requirements for a diagnosis of PTSD.  
It was also concluded that this diagnosis was associable with 
his Persian Gulf War involvement. 

Subsequently, VA clinical records show that the veteran has 
received ongoing care and therapy for his PTSD.

The Board also finds his testimony at the hearing in December 
2005 to be entirely credible and fully compatible and 
consistent with the clinical documentation of record.

Thus, although the evidence is not entirely unequivocal, the 
Board finds that there is a sound and reasonable basis for 
finding that the veteran has PTSD and that it is due to his 
Persian Gulf War service.  Any doubt in that regard must be 
resolved in his favor.  Service connection is warranted. 


Degenerative disc disease of the lumbar spine
Factual background and Analysis

The Board notes the service records for all but the last year 
of his service are apparently unavailable.  

Although the veteran had some other orthopedic problems prior 
to service, he was not noted to have any back problems before 
or during the first period of service. 

In the only service records available, for 1994, the veteran 
was noted to have ongoing back complaints.  In August 1994, 
he was seen for chronic low back pain which he said he had 
been experiencing for 3 years and for which he had been seen 
on repeated occasions for treatment and therapy; he had had 
some symptoms into the left foot as well.  

On examination, he was shown to have low back swelling and 
increased pain on extending the back.  Range of motion was 
decreased to 80 degrees on bending.  Possible back spasm was 
suggested.  Chronic lumbar back pain was diagnosed and 
various treatment options were recommended including physical 
therapy and Indocin.

He was seen again in September 1994 with increased back pain 
on running.  There were some symptoms going into the 
posterior thigh now as well.  There was increased 
symptomatology at the left paraspinous process of L-3/L-4 and 
mild spasms at multiple levels.  Low back strain was 
diagnosed and Parafon Forte and Naprosyn were prescribed.  He 
was given a limited profile.

In October 1994, clinical records show that he was seen for 
multiple abrasions all over his body including having been 
struck by a knife.  It was unclear whether he had experienced 
trauma to the back at that time.

On the separation examination in December 1994, he complained 
of recurrent back pain.  It was noted that this had been 
experienced for about 3 years and had been consistent.

On VA examination in April 2003, he complained of low back 
pain since the last several years of service.  The diagnosis 
was chronic low back pain.  He reported that he had been told 
in the service that there might be some degeneration.  On 
examination, he was able to flex to 90 degrees, extend to 30 
degrees, had 25 degrees left lateral flexion and 30 degrees 
right lateral flexion.  Diagnosis was degenerative disc 
disease of the lumbosacral spine with mild loss of function.  
This diagnosis was confirmed by X-rays.

Ongoing clinical records show continued diagnoses of 
arthritis.

The Board also finds his testimony at the hearing in December 
2005 to be entirely credible and fully compatible and 
consistent with the clinical documentation of record.

Although the evidence in this regard is not unequivocal, the 
Board finds that the documentation plus medical opinion 
provides a reasonable doubt which must be resolved in his 
favor, and service connection is warranted for a chronic low 
back disorder to include degenerative disc disease.

Chronic right knee disability
Factual background and Analysis

The Board notes the service records for all but the last year 
of his service are apparently unavailable.  

On the veteran's separation examination, it was noted that he 
had a history of a knot deformity in his right knee.  He 
checked having had swollen or painful joints.  He also 
indicated that he had received care at the Ft. Stewart 
facility for right knee and back problems.

On the initial VA examination in 2003, he said that he had 
had right knee pain since 1991 in service.  He said that he 
had injured the knee at Ft. Stewart, GA and received medical 
treatment at that time.  On examination, there was motion of 
the knee from 0 to 145 degrees.  He had a small spur on the 
anterior patella.  He was found to have internal derangement 
of the right knee.  X-rays confirmed the presence of varus 
deformity of the right knee.

The Board also finds his testimony at the hearing in December 
2005 to be entirely credible and fully compatible and 
consistent with the clinical documentation of record.

Although the evidence in this regard is not unequivocal, the 
Board finds that the documentation plus medical opinion 
provides a reasonable doubt which must be resolved in his 
favor, and service connection is warranted for a right knee 
disorder to include varus deformity, spurring and internal 
derangement.

Dermatological disorder to include Tinea corporis
Factual background and Analysis

The Board notes the service records for all but the last year 
of his service are apparently unavailable.  

On VA examination in 2003, he was found to have contact 
dermatitis which had been present since 1991.

Since then, he had been diagnosed on repeated occasions with 
contact dermatitis and pruritus.  On one dermatological 
assessment in 2004, he was noted to have involvement of a 
repeated and chronic nature.  The rash had clearly been 
present since his exposures in the Persian Gulf War in 1991.  
The rash was patchy, macular and splotchy on his upper 
extremities and trunk.  Topical medications were recommended.  
Other diagnoses have included tinea corporis. 

The Board also finds his testimony at the hearing in December 
2005 to be entirely credible and fully compatible and 
consistent with the clinical documentation of record.

Although the evidence in this regard is not unequivocal, the 
Board finds that the documentation plus medical opinion 
provides a reasonable doubt which must be resolved in his 
favor, and service connection is warranted for a chronic 
dermatological disorder to include tinea corporis as a result 
of his Persian Gulf War service.  

A tongue disorder
Factual background and Analysis

The Board notes the service records for all but the last year 
of his service are apparently unavailable.  

On the initial VA examination in 2003, the veteran was noted 
to have evidence of Geographic tongue.  This was in addition 
to contact dermatitis.  The VA examiner referred him to the 
Persian Gulf War clinic for follow-up of the disorder(s).  It 
was noted that he had a mildly depressed white cell count.  
On follow-up, he was noted to have tinea rash as well as 
Geographic or some type of thrush.  He was given Mystatin 
suspension, 3 times a day, for a week and follow-up. It was 
noted that he had been subjected to oil fires and other 
environmental hazards.  These symptoms had been present since 
1991 and he had been followed by his doctors for the 
symptoms.   

The Board also finds his testimony at the hearing in December 
2005 to be entirely credible and fully compatible and 
consistent with the clinical documentation of record.

Although the evidence in this regard is not unequivocal, the 
Board finds that the documentation plus medical opinion 
provides a reasonable doubt which must be resolved in his 
favor, and service connection is warranted for a chronic 
tongue disorder to include Geographic tongue, a type of 
thrush or other chronic tongue skin problem as a result of 
his Persian Gulf War service.  



ORDER

Service connection for tinnitus, PTSD, a chronic back 
disorder described as degenerative disc disease of the lumbar 
spine, a chronic right knee disability, a chronic 
dermatological disorder to include tinea corporis and a 
chronic tongue disorder is granted. 

REMAND
Bilateral defective hearing

As noted elsewhere, service records are very limited and 
include only 1994.  However, a notation is of record at the 
time of the only documented audiometric evaluation that he 
was in a "position of being :routinely exposed to hazardous 
noise".  Normal decibel levels were noted at the separation 
examination.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

On VA examination in 2003, audiometric evaluation was 
undertaken.  Decibels were mostly about 0-10 with a few 20; 
however, speech reception in the right ear was 96 percent as 
opposed to 100 percent in the left ear.  The veteran had 
complained of problems communicating.  

Nonetheless, the examiner opined that the veteran had 
"hearing loss" which was seemingly attributed to the 
veteran's noise exposure in service.  The veteran has 
reported that the only noise exposure he has had other than 
in service was for a time at work where he wore ear and 
hearing protection.  

At the time of the VA examination, it is of note that the 
examiner identified that all records were present but that 
they had not been reviewed.

Based on this evidence, the Board finds that an additional VA 
audiometric evaluation should be undertaken.

Chronic lung disorder

Service records are limited to a few notations in 1994.  
However, in January 2004, he was seen in the clinic with 
respiratory complaints to include productive coughing for 
which he was prescribed Amoxicillin.  There was no 
improvement in his symptoms, and he was seen again in 
February 1994 with an initial diagnosis of possible 
pneumonia.  His complaints included fever, cold symptoms, 
productive coughing, stuffy and running nose, sneezing and 
headaches.  There was concern that he might have infiltrates.  
Chest X-ray was reportedly negative.  Diagnosis was 
bronchitis.  He was prescribed Velosef, four times a day, and 
Tylenol for his fever.  

As noted above, the veteran's Persian Gulf War service took 
place in an area of identifiable widespread fires and other 
environmental air-borne hazards.

The Board would be remiss if it did not note that many 
veterans with Persian Gulf War service have a unique history 
of peculiar lung problems, and for this reason, special 
consideration to include specific and targeted development is 
required.  

At the time of his separation examination in December 1994, 
no acute cardiopulmonary process was seen on chest X-ray.

Initial VA chest findings were normal and there were no 
rales.  However, blood pressure readings were 140/90 and 
178/92 and he was told to follow this up with his physician.  
He was also noted to have an elevated white blood count.  The 
examiner noted that he had a history of exposure to smoke 
from the burning oil fields. 

However, private pulmonary function studies in August 1993 
showed lung deficits and signs of mild airways obstruction.  

There is no further specific VA evaluation on the issue, and 
there is no definitive medical opinion of record, so it 
remains unclear as  to what this may be attributable although 
the veteran argues that it is due to his Persian Gulf War 
exposures.

It is unclear whether the veteran is fully aware of what is 
required for a grant of service connection for either of 
these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should endeavor once more to 
obtain all additional service medical 
records particularly with regard to 
respiratory complaints after his 
deployment in 1990-1, and add these to the 
claims file.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has further documentation 
with regard to hearing loss and 
respiratory problems since service, he 
should be asked to submit it; the RO 
should assist to the extent possible.

3.  The veteran should be scheduled for a 
VA audiometric evaluation to determine the 
exact nature and extent of any hearing 
loss.  He should also be given a 
comprehensive pulmonary evaluation to 
determine the nature of all current 
respiratory complaints and whether it is 
as likely as not that there is any 
relationship between these findings and 
his Persian Gulf War service.  The 
examiners should review the entire 
evidence and annotate their findings to 
same.

4.  The case should then be reviewed on 
these two issues by the RO.  If the 
decisions remains unsatisfactory, a SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.  
The veteran need do nothing further until 
so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


